SUMMARY ORDER

Petitioner Guo Mei Liao, a native and citizen of the People’s Republic of China, seeks review of the May 16, 2008 order of the BIA denying her motion to reconsider. In re Guo Mei Liao, No. A78 213 203 (B.I.A. May 16, 2008). We assume the parties’ familiarity with the underlying facts and procedural history of the case.
Our review in this case is limited to the BIA’s May 2008 denial of Liao’s motion to reconsider, because that is the only decision from which she filed a timely petition for review. See Ke Zhen Zhao v. U.S. Dep’t of Justice, 265 F.3d 83, 89-90 (2d Cir.2001). As the government argues, however, Liao waived any challenge to that decision. See Yueqing Zhang v. Gonzales, 426 F.3d 540, 541 n. 1, 545 n. 7 (2d Cir. 2005). Instead, Liao’s brief challenges only the findings the BIA made in denying her motion to reopen, a decision that is not properly before us. See Ke Zhen Zhao, 265 F.3d at 89-90. Because Liao has effectively waived any challenge to the decision we are “empowered to review,” her petition for review must be denied. See Nwogu v. Gonzales, 491 F.3d 80, 84 (2d Cir.2007) (denying petition where applicant failed to raise “any of the issues relevant” to BIA’s denial of his motion to reopen).
We also note that, even if Liao had not waived such arguments, we would find that the BIA did not abuse its discretion in denying her motion to reconsider where she merely repeated the same arguments that the BIA had previously considered *537and rejected in denying her motion to reopen. See Jin Ming Liu v. Gonzales, 439 F.3d 109, 111 (2d Cir.2006).
For the foregoing reasons, the petition for review is DENIED. As we have completed our review, any stay of removal that the Court previously granted in this petition is VACATED, and any pending motion for a stay of removal in this petition is DISMISSED as moot. Any pending request for oral argument in this petition is DENIED in accordance with Federal Rule of Appellate Procedure 34(a)(2), and Second Circuit Local Rule 34(b).